DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 6/5/2019
Claims 1-21 are pending. Claims 1, 8, and 15 are independent.

Information Disclosure Statement
The information disclosure statement filed 6/5/2019 has been considered. Its corresponding PTO-1449s have been electronically signed as attached.

Drawings
The drawings, filed 6/5/2019 are considered in compliance with 37 CFR 1.81 and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 2A, prong one, the claim recites analyzing results of query associated with an entity to identify related entities and scoring the related to entities to generate and output rankings for the entities.
	The limitation of receiving a query associated with an entity and analyzing results of the query to identify related entities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses a user mentally observing or evaluating the search results for related entities. This includes even receiving a verbal question, mentally processing for answers/results, and evaluating the results for related entities, all entirely in the mind.
The limitation of scoring the related to entities to generate and output rankings for the entities, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “scor[ing]” and “ranking” in the context of this claim encompasses the user thinking that the related entities most relevant and most likely to provide enhancing information should be ranked higher than other entities. That is, simply making a mental evaluation based on a comparison of the identified related entities. The providing aspect of the ranked entities is also simply a mental process of writing down or communicating the resulting mental evaluation orally.

This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor for the querying, analyzing, scoring, ranking, and providing steps. The processor is recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 recites the additional limitation of a the evaluation being for a plurality of queries received within a timeframe. However, such is still a mental process and does not change the above analysis. Performing the mental evaluation as explained above multiple times for multiple queries/requests, does not provide any additional limitation other than another mental process. The limitation does not provide significantly more and does not integrate the abstract idea into a practical application, as it is only a further recitation of another mental process.
Claim 3 recites the additional limitation of how the relevancy score is evaluated. However, such is still a mental process and does not change the above analysis. Performing the mental evaluation as 
Claim 4 recites the additional limitation of how the information enhancement score is evaluated with respect to a random query . However, such is still a mental process and does not change the above analysis. Performing the mental evaluation as explained above for scoring and ranking is not changed by specifying the specific criteria for making the evaluation. This evaluation is simply a comparison (i.e. ratio) of the score/rank for an entity to a query as related to some other request. Such is still just a mental evaluation. The limitation does not provide significantly more and does not integrate the abstract idea into a practical application, as it is only a further recitation of the evaluation mental process.
Claim 5 recites the additional limitation of how the information enhancement score is evaluated with respect to a random query . However, such is still a mental process and does not change the above analysis. Performing the mental evaluation as explained above for scoring and ranking is not changed by specifying the specific criteria for making the evaluation. This evaluation is simply a comparison (i.e. ratio) of the score/rank for an entity to a query as related to some other request. Such is still just a mental evaluation. The limitation does not provide significantly more and does not integrate the abstract idea into a practical application, as it is only a further recitation of the evaluation mental process.
Claim 6 recites the additional limitation of the analyzing being by natural language techniques. However, such is still a mental process and does not change the above analysis. Performing the mental evaluation as explained above is not changed by specifying a specific technique. In fact, natural language processing is what is performed by the human mind in evaluating any language-based request. This then 
Claim 7 recites the additional limitation of the entities comprising an individual, organization, or place. Such specifies the content of the entity for querying and ranking; however, such is still a mental process and does not change the above analysis. Performing the mental evaluation as explained above is not changed by specifying a specific content type to evaluate. The human mind mentally can evaluate all types of entities including individuals, organizations, and places and limiting the content type does not change the fact this is a mental process. This then does not provide any additional limitation other than specifying the type of content for the mental process. The limitation does not provide significantly more and does not integrate the abstract idea into a practical application, as it is only a further recitation of the mental process.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. At step 1, the claim recites a computer system, which falls into the machine statutory category. The claim recites all the equivalent limitations to those evaluated for claim 1 above. The only different limitation is the inclusion of a memory with the processor. The memory device and processor are recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And for all the reasons explained in claim 1, the claim is directed to an abstract idea.

 At step 1, the claim recites a computer program product, which falls into the article of manufacture statutory category. The claim recites all the equivalent limitations to those evaluated for claim 1 above. The only different limitation is the inclusion of a computer readable storage medium with code executed by the processor. The medium and processor are recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And for all the reasons explained in claim 1, the claim is directed to an abstract idea.
Dependent claims 9-14 and 16-21 recite identical additional limitations to those evaluated above for claims 2-7 respectively. Thus, these claims are directed to an abstract idea without significantly more for the same reasons as cited above for claims 2-7 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., U.S. Patent Pub. No. 2013/0238594 (hereinafter Hong) in view of Agrawal et al., U.S. Patent Pub. No. 2008/0306908 (hereinafter Agrawal).

Regarding claims 1, 7, and 15 Hong in the analogous art of identifying related entities to a query teaches:
A method [system or program product] for identifying entities relevant to queries, by a processor, comprising: (See Hong Abstract, method, system, and computer program product for identifying related entities to a query including as in [0037], [101]-[0108] processor, memory, computer medium, and instructions for carrying out operations).
receiving at least one query from a user, wherein the at least one query is associated with at least one entity;  (See Hong [0032]-[0033] receiving query from user classified as associated with a target entity. See also [0041], [0045], [0055], [0058]).
 to identify related entities; (See Hong [0033], [0046], [0075], and [0081] identifies related entities based on identified entity from query in search results).
analyzing the related entities based on a relevancy score and an information enhancement score for each of the related entities to generate a ranking of the related entities; and (See Hong [0082] determines a ranking score for each of the related entities based on aggregation two or more of a variety of scores. Then see [0083]-[0088] describing various scores including co-occurrence frequency, query related frequency, global popularity, etc. Note that “relevance” score and “information enhancement” “score” are broadly interpretable and would include for instance the query based score as in [0084] as relevance scoring and  global popularity score as in [0085], as a form of information enhancement based on popularity, as well as other factor scores described).
providing at least one of the related entities to the user based on the ranking of the related entities. (See Hong [0048], [0088], [0095] wherein the related entities are provided to the user based on order/rank as scored).
Hong does not explicitly teach:
analyzing results of the at least one query to identify related entities; (Note that Hong identifies related entities based generally on search results, but not identifying the related entities ‘from’ the results).
However, Agrawal in the analogous art of finding related entities for search queries teaches:
analyzing results of the at least one query to identify related entities; (See Agrawal [[0047]-[0048] and Fig. 4 wherein related entities are identified by analyzing document results from the query. Further note generally the scoring as well of such related entities as in [0059] as an aggregate score for ranking as in [0063] based on scores as in [0077]-[0079]).


Regarding claims 6, 13, and 20 Hong in view of Agrawal as applied above to claims 1, 7, or 15 further teaches:
wherein the analyzing of the results of the at least one query is performed utilizing a natural language processing technique. (See Agrawal [0036] wherein query and entity processing is by natural language query processing techniques).

Regarding claims 7, 14, and 21 Hong in view of Agrawal as applied above to claims 1, 7, or 15 further teaches:
wherein each of the at least one entity and each of the related entities comprises at least one of an individual, an organization, and a place. (See Hong [0022], [0090] entity is person; See also Agrawal Abstract, [0002], [0006], [0031] entities include people, organizations, locations).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Agrawal, and further in view of Pantel et al., U.S. Patent Pub. No. 2012/0317088 (hereinafter Pantel).


The method/system/product of claim 1/7/15, 
Hong in view of Agrawal does not explicitly teach:
wherein the at least one query includes a plurality of queries received within a time frame.
However, Pantel in the analogous art of associating search queries and entities teaches:
wherein the at least one query includes a plurality of queries received within a time frame. (See Pantel [0029]-[0030] and [0048]-[[0050] wherein processing for analyzing and identifying related entities is performed for “queries” plural in a “session log” defining a time frame as a remporal sequence of queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pantel with the teachings of Hong and Agrawal. One having ordinary skill in the art would have been motivated to use the session based query entity and related entity analysis as in Pantel with the related entity identification from search results with the entity query as in Agrawal and related entity processing and scoring as in Hong in order to process and know entities for an entire query session as opposed to a single query, such that the presentation of search results and related entities is improved from the user’s perspective by accounting for the entire session of queries. See Pantel [0059].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Agrawal, and further in view of Deng et al., U.S. Patent Pub. No. 2015/0317317 (hereinafter Deng).

Regarding claims 3, 10, and 17 Hong in view of Agrawal as applied above to claims 1, 7, or 15 further teaches:
The method/system/product of claim 1/7/15, 
Hong in view of Agrawal does not explicitly teach:
wherein the relevancy score for each of the related entities is based on information associated with the user.
However, Deng in the analogous art of providing related entities as query suggestions teaches:
wherein the relevancy score for each of the related entities is based on information associated with the user. (See Deng [0039] wherein related entities (as suggestion candidates) are scored and ranked based on various factors including “relevance” where the ranking/scoring is “personalized for the user.” See further [0044] and [0046] wherein “entity relevance” is score by user profile factor and query factors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deng with the teachings of Hong and Agrawal. One having ordinary skill in the art would have been motivated to use the user specific relevance scoring of entities related to a search query as in Deng with the related entity identification from search results with the entity query as in Agrawal and related entity processing and scoring as in Hong in order to provide related entities as query suggestions that are more precise and personal to a user and enhance the search experience. See Deng [0006].

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Agrawal and Deng, and further in view of Shapira et al., U.S. Patent Pub. No. 2015/0161202 (hereinafter Shapira).


The method/system/product of claim 3/10/17, 
Hong in view of Agrawal and Deng does not explicitly teach:
wherein the information enhancement score for each of the related entities is based on a ratio of the relevancy score for the respective entity to a control relevancy score for the respective entity determined utilizing at least one random query. (But note Deng as in [0055]-[0059] wherein entity relevance is further processed by a general bias quality score (i.e. enhancement value) but not as described based on random query).
	However, Shapira in the analogous art of reformulating search queries based on related entities teaches:
wherein the information enhancement score for each of the related entities is based on a ratio of the relevancy score for the respective entity to a control relevancy score for the respective entity determined utilizing at least one random query. (See Shapira first as in [0041] for related entities, and scoring such based on as in [0050]-[0054] query-entity alignment which is relevance (how well the query matches the entity) compared to a probability (i.e. ratio) of a “random user’s search query” referencing the entity. This then is the scoring based on relevancy for the particular query of the related entity as compared (i.e. ratio) to the relevancy of the related entity to the random query). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shapira with the teachings of Hong and Agrawal and Deng. One having ordinary skill in the art would have been motivated to use the random query based quality scoring for related entities as in Shapira with the user specific relevance scoring of entities related to a search query as in Deng with the related entity identification from search results with the entity query as in Agrawal and related entity processing and scoring as in Hong in order to reduce the .

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Agrawal and further in view of Tong et al, U.S. Patent No. 9,477,758 (hereinafter Tong).

Regarding claims 5, 12, and 19 Hong in view of Agrawal as applied above to claims 1, 7, or 15 further teaches:
The method/system/product of claim 1/7/15, 
Hong in view of Agrawal does not explicitly teach:
wherein the information enhancement score for each of the related entities is based on a ratio of the number of references to the respective entity within the results of the least one query to a number of references to the respective entity within results of at least one random query.
However, Tong in the analogous art of identifying related entities by scoring teaches:
wherein the information enhancement score for each of the related entities is based on a ratio of the number of references to the respective entity within the results of the least one query to a number of references to the respective entity within results of at least one random query. (See Tong col. 10:31-67 wherein scoring for a related entity is based on “relevancy” and a “probabilistic model” that scores the likelihood (i.e. ratio/probability) of a related entity relevance to a specific seed entity (i.e. query) as compared to a “background probability” of appearing in any/random seed/query as number of times related entity appears in results of seed/query as compared to number of times related entity appears in all/random queries/seeds).



Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The pertinent prior art made of record but not relied upon for the rejections:
US 9,116,982 (See col. 7:55-67 identify related entities contained in search results and col. 9:49-67 col. 11:40-67 scoring related entities. Including as in col. 16:23-38 random selection of terms for comparison scoring).
US2009/0083262 (See [0037] and [0123]-[0128] ensuring scoring is not due to random query baseline probability).
US 9,436,946 (See Abstract determine for top query results entities associated therewith).
US2011/0047167 (See Abstract and [0044]-[0050] detect entities relevant to user search and relevance score entities including as in [0051] considering “base relevance” of related entities).
US2015/0331866 (See Abstract and [0040]-[0055] various metrics for scoring related entities to query).
US2013/0173604 (See Abstract and [0025]-[0040] identify related entities including relevance scoring).
US2016/0224621 (See Abstract associating query with entity and related entities).
US 9,336,311 (See Abstract determining relevance of entities, including based on relevance to query).
US2016/0063106 (See Abstract and [0069] plurality of search results identifying entities based on query).
US2011/0078136 (See Abstract and [0041]-[0042] and [0056]-[0063] entities matched to query term and related entities matched to query entity).
US2020/0089692 (See Abstract entity scoring based on various attributes/probability/features for related entity scoring).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/13/2021